Title: George Jefferson to Thomas Jefferson, 4 July 1811
From: Jefferson, George
To: Jefferson, Thomas


          
                  Dear Sir 
                  Richmond 4th July 1811
          
		  
		   
		  I only yesterday received your favor of the 24th ultimo.—the note however was in time, but had one hour only to spare.—I suppose that your letters must have been too late for the mail, for the dft to Mr 
                  Lyles dft 
                  Lyle has not yet appeared.—
			 the one to Mr Higginbotham did, in due time. I will tomorrow forward the 500.$ to Jones & Howell.—to day the bank does no business. I wrote you a few lines by last mail to Poplar Forest, a copy of which I subjoin.
          The last Hhd of Tobacco is greatly superior in quality to the average of the other six, being indeed a very good one.—There was one of the others however as good as this.
          Tobacco of an inferior quality is if possible becoming more & more unsaleable.—I really should not be at all surprised at its selling shortly at 2$.
          If Mr 
                  Higginbotham will take yours, I think you had better let him have it almost at any price.
          I would not willingly sell it if you would give me the whole proceeds.—I inclose you 150$ & am
          Dear Sir Your Very humble servt
                  Geo. Jefferson
        